Case 1:19-cv-22276-CMA Document 1 Entered on FLSD Docket 06/03/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.:

                                       )
 JOSE E. MORENO and all others similarly
 situated under 29 U.S.C. 216(b),      )
                                       )
               Plaintiff,              )
        vs.                            )
                                       )
                                       )
 HRO INNOVATION CONSTRUCTION           )
 INC., HENRY ORTIZ,                    )
                                       )
               Defendants.             )
 _____________________________________ )

       COMPLAINT UNDER 29 U.S.C. 201- 216 OVERTIME WAGE VIOLATIONS

    Plaintiff, JOSE E. MORENO, on behalf of himself and all others similarly situated under 29

 U.S.C. 216(b), through undersigned counsel, files this Second Amended Complaint against

 Defendants, HRO INNOVATION CONSTRUCTION INC. and HENRY ORTIZ and allege:

 1. This is an action arising under the Fair Labor Standards Act 29 U.S.C. §§ 201-216.

 2. The Plaintiff was a resident of Dade County, Florida at the time that this dispute arose.

 3. The Defendant, HRO INNOVATION CONSTRUCTION INC., is a corporation that

    regularly transacts business within the Southern District of Florida. Upon information and

    belief, the Defendant Corporation was the FLSA employer for Plaintiffs’ respective period of

    employment (“the relevant time period”).

 4. The individual Defendant, HENRY ORTIZ, is a corporate officer and/or owner and/or

    manager of the Defendant Corporation who ran the day-to-day operations of the Corporate

    Defendant for the relevant time period and was responsible for paying Plaintiff’s wages for

    the relevant time period and controlled Plaintiff’s work and schedule and was therefore

    Plaintiff’s employer as defined by 29 U.S.C. 203 (d).

                                               1 of 4
Case 1:19-cv-22276-CMA Document 1 Entered on FLSD Docket 06/03/2019 Page 2 of 4



 5. All acts or omissions giving rise to this dispute took place in Dade County.


                  COUNT I. FEDERAL OVERTIME WAGE VIOLATION

 6. This action arises under the laws of the United States. This case is brought as a collective

    action under 29 USC 216(b). It is believed that the Defendants have employed several other

    similarly situated employees like Plaintiff (i.e. construction workers, etc.) who have not been

    paid overtime and/or minimum wages for work performed in excess of 40 hours weekly from

    the filing of this complaint back three years.

 7. This Court has jurisdiction pursuant to 28 U.S.C. § 1331 as this case is brought pursuant to

    The Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (section #216 for jurisdictional

    placement).

 8. 29 U.S.C. § 207 (a) (1) states, "Except as otherwise provided in this section, no employer

    shall employ any of his employees who in any workweek is engaged in commerce or in the

    production of goods for commerce, or is employed in an enterprise engaged in commerce or

    in the production of goods for commerce, for a workweek longer than forty hours unless such

    employee receives compensation for his employment in excess of the hours above specified

    at a rate not less than one and one-half times the regular rate at which he is employed.”

 9. Plaintiff worked for HRO INNOVATION CONSTRUCTION INC. and HENRY ORTIZ as a

    construction worker from on or about July 20, 2018 through on or about May 30, 2019.

 10. As a construction worker, Plaintiff’s job duties required of him by Defendants, along with

    some of the other construction workers, included, but were not limited to, remodeling,

    carpentry, painting, placing flooring tiles, using the following materials and tools: cement,

    paint, nails, hammers and an electric saw.

 11. The Corporate Defendant’s business activities involve those to which the Fair Labor
                                                 2 of 4
Case 1:19-cv-22276-CMA Document 1 Entered on FLSD Docket 06/03/2019 Page 3 of 4



    Standards Act applies.

 12. Plaintiff’s work for HRO INNOVATION CONSTRUCTION INC. and HENRY ORTIZ

    affected interstate commerce for the relevant time period. Plaintiff’s work for the Defendants

    affected interstate commerce for the relevant time period because the materials and goods

    included, but were not limited to, construction materials, that Plaintiff used on a constant

    and/or continual basis and/or that were supplied to Plaintiff by the Defendants to use on the

    job moved through interstate commerce prior to and/or subsequent to Plaintiff’s use of the

    same. The Plaintiff’s work for the Defendants was actually in and/or so closely related to the

    movement of commerce while Plaintiff worked for the Defendants that the Fair Labor

    Standards Act applies to Plaintiff’s work for the Defendants.

 13. Additionally, the Defendants regularly employed two or more employees for the relevant

    time period, such as other construction workers, who handled goods or materials that

    travelled through interstate commerce, or used instrumentalities of interstate commerce, thus

    making the Corporate Defendants’ businesses an enterprise covered under the Fair Labor

    Standards Act.

 14. Upon information and belief, at all times material hereto, the Corporate Defendant HRO

    INNOVATION CONSTRUCTION INC. had annual gross revenue that exceeded $500,000

    per annum in 2018.

 15. Upon information and belief, at all times material hereto, the Corporate Defendant HRO

    INNOVATION CONSTRUCTION INC. will have annual gross revenue that exceeds

    $500,000 per annum in 2019.

 16. Between the period of on or about July 20, 2018 through on or about May 30, 2019, Plaintiff

    worked an average of 55 hours a week for Defendants HRO INNOVATION

                                              3 of 4
Case 1:19-cv-22276-CMA Document 1 Entered on FLSD Docket 06/03/2019 Page 4 of 4



     CONSTRUCTION INC. and HENRY ORTIZ A and was paid an average of $20 per hour but

     was not paid for the hours worked over 40 hours in a week as required by the Fair Labor

     Standards Act. Plaintiff therefore claims the time-and-a-half overtime rate for the hours

     worked above 40 in a week based on the applicable minimum wage rate.

 17. Defendants willfully and intentionally refused to pay Plaintiff’s overtime wages as required

     by the Fair Labor Standards Act as Defendants knew of the overtime requirements of the Fair

     Labor Standards Act and recklessly failed to investigate whether Defendants’ payroll

     practices were in accordance with the Fair Labor Standards Act. Defendants remain owing

     Plaintiff these wages since the commencement of Plaintiff’s employment with Defendants

     for the time period specified above.

     Wherefore, the Plaintiff requests double damages and reasonable attorney fees from

 Defendants, jointly and severally, pursuant to the Fair Labor Standards Act as cited above, to be

 proven at the time of trial for all overtime wages still owing from Plaintiff’s entire employment

 period with Defendants or as much as allowed by the Fair Labor Standards Act along with court

 costs, interest, and any other relief that this Court finds reasonable under the circumstances. The

 Plaintiff requests a trial by jury.

                                                        Respectfully Submitted,

                                                        J.H. Zidell, Esq.
                                                        J.H. Zidell, P.A.
                                                        Attorney For Plaintiff
                                                        300 71st Street, Suite 605
                                                        Miami Beach, Florida 33141
                                                        Tel: (305) 865-6766
                                                        Fax: (305) 865-7167
                                                        Email: ZABOGADO@AOL.COM

                                                        By:__/s/ J.H. Zidell__________
                                                               J.H. Zidell, Esq.
                                                               Florida Bar Number: 0010121
                                               4 of 4
